SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: FY10 Part4 of 5 Part 4 of 5 Page 83 New Business In this section Page B1 Geographical analysis of life, pension and investment sales 84 B2 Product analysis of life and pension sales 85 B3 Analysis of sales via bancassurance channels 86 B4 Trend analysis of PVNBP - cumulative 87 B5 Trend analysis of PVNBP - discrete 88 B6 Geographical analysis of regular and single premiums - life and pensions sales 89 B7 Geographical analysis of regular and single premiums - investment sales 89 B8 Aviva Europe analysis of bancassurance and retail sales 90 B9 Life and pensions new business - net of tax and non-controlling interest 90 Page 84 B1 - Geographical analysis of life, pension and investment sales Present value of new business premiums1 % Growth £m £m Sterling Local2 currency Life and pensions business United Kingdom 16% 16% France 1% 4% Ireland (13)% (9)% Italy 24% 28% Poland (44)% (47)% Spain (15)% (12)% Other Europe 28% 26% Aviva Europe - 3% Delta Lloyd3 (13)% (10)% Europe (3)% - North America 4% 3% China 28% 25% Hong Kong 54% 52% India 96 79 22% 13% Singapore 123% 107% South Korea 41% 27% Other Asia 35% 26% Asia Pacific5 48% 39% Australia5 - (100)% (100)% Total life and pensions 4% 5% Investment sales4 United Kingdom 48% 48% Aviva Europe 58% 63% Delta Lloyd3 (7)% (5)% Europe 30% 34% Australia (Aviva Investors) 41% 20% Asia (42)% (46)% Asia Pacific5 (15)% (23)% Australia5 - (100)% (100)% Total investment sales 3% - Total long-term savings sales 4% 5% 1. Present value of new business premiums (PVNBP) is the present value of new regular premiums plus 100% of single premiums, calculated using assumptions consistent with those used to determine the value of new business. 2. Local currency growth rates are calculated based on constant rates of exchange. 3. Delta Lloyd, which operates in the Netherlands, Belgium and Germany, is managed independently from our other European businesses 4. Investment sales are calculated as new single premiums plus the annualised value of new regular premiums 5. Asia Pacific excludes the Australian life business that was sold on 1 October 2009 Page 85 B2 - Product analysis of life and pension sales Present value of new business premiums1 % Growth £m £m Sterling Local2 currency Life and pensions business Pensions 8% 8% Annuities 67% 67% Bonds (17)% (17)% Protection (2)% (2)% Equity release 58% 58% United Kingdom 16% 16% Pensions (39)% (37)% Savings 11% 14% Annuities 87 (26)% (24)% Protection 3% 7% Aviva Europe - 3% Delta Lloyd3 (13)% (10)% Europe (3)% 1% Life 15% 13% Annuities 1% - Funding agreements - North America 4% 3% Asia Pacific4 48% 39% Australia - (100)% (100)% Total life and pensions sales 4% 5% 1. Present value of new business premiums (PVNBP) is the present value of new regular premiums plus 100% of single premiums, calculated using assumptions consistent with those used to determine the value of new business. 2. Growth rates are calculated based on constant rates of exchange. 3. Delta Lloyd, which operates in the Netherlands, Belgium and Germany, is managed independently from our other European businesses 4. Asia Pacific excludes the Australian life business that was sold on 1 October 2009 Page 86 B3 - Analysis of sales via bancassurance channels Present value of new business premiums1 % Growth £m £m Sterling Local2 currency Bancassurance United Kingdom - RBS (23)% (23)% France - Credit du Nord 9% 13% Ireland - Allied Irish Bank (5)% (2)% UniCredit Group 25% 29% Eurovita 27% 32% Unione di Banche 10% 14% Other 85% 92% Italy6 23% 28% Poland 58 18 222% 205% Bancaja (28)% (25)% Caixa Galicia 6% 10% Unicaja (28)% (26)% Caja España 1% 4% Other 14% 18% Spain (16)% (13)% Other Europe 57 193% 178% Aviva Europe 9% 13% Delta Lloyd3 - ABN Amro (4)% - Europe 9% 12% North America - Asia Pacific 76% 67% Total life and pensions 8% 10% Investment sales4 United Kingdom - RBS5 110% 110% Total bancassurance sales 10% 11% 1. Present value of new business premiums (PVNBP) is the present value of new regular premiums plus 100% of single premiums, calculated using assumptions consistent with those used to determine the value of new business. 2. Growth rates are calculated based on constant rates of exchange. 3. Delta Lloyd, which operates in the Netherlands, Belgium and Germany, is managed independently from our other European businesses 4. Investment sales are calculated as new single premiums plus annualised value of new regular premiums. 5. Regular premium sales for the 12 months to 31 December 2010 have been capitalised using a weighted average capitalisation factor of 3.2. As such, regular premium sales have produced an overall contribution to investment sales of £215 million. 6. The 2009 figures for sales via the Italy bancassurance channel show a reclassification of £207 million that was previously reported within the retail channel Page 87 B4 - Trend analysis of PVNBP - cumulative Present value of new business premiums1 1Q09 YTD £m 2Q09 YTD £m 3Q09 YTD £m 4Q09 YTD £m 1Q10 YTD £m 2Q10 YTD £m 3Q10 YTD £m 4Q10 YTD £m Life and pensions business Pensions Annuities Bonds Protection Equity release 83 96 United Kingdom France Ireland Italy Poland Spain Other Europe Aviva Europe Of which: Bancassurance Retail Aviva Europe Delta Lloyd2 Europe North America Asia Pacific3 Australia 75 - Total life and pensions Investment sales4 Total long term saving sales 1. Present value of new business premiums (PVNBP) is the present value of new regular premiums plus 100% of single premiums, calculated using assumptions consistent with those used to determine the value of new business. 2. Delta Lloyd, which operates in the Netherlands, Belgium and Germany, is managed independently from our other European businesses 3. Asia Pacific excludes the Australian life business that was sold on 1 October 2009 4. Investment sales are calculated as new single premiums plus the annualised value of new regular premiums Page 88 B5 - Trend analysis of PVNBP - discrete Present value of new business premiums1 1Q09 £m 2Q09 £m 3Q09 £m 4Q09 £m 1Q10 £m 2Q10 £m 3Q10 £m 4Q10 £m % Growth on 3Q10 Sterling Life and pensions business Pensions 7% Annuities 28% Bonds (9)% Protection (10)% Equity release 83 50 80 63 96 99 34% United Kingdom 9% France 1% Ireland 26% Italy (11)% Poland (11)% Spain 65% Other Europe 96 98 26% Aviva Europe 9% Of which: Bancassurance 6% Retail 14% Aviva Europe 9% Delta Lloyd2 (2)% Europe 7% North America (21)% Asia Pacific3 29% Australia 75 91 95 - Total life and pensions 4% Investment sales4 14% Total long term saving sales 5% 1. Present value of new business premiums (PVNBP) is the present value of new regular premiums plus 100% of single premiums, calculated using assumptions consistent with those used to determine the value of new business. 2. Delta Lloyd, which operates in the Netherlands, Belgium and Germany, is managed independently from our other European businesses 3. Asia Pacific excludes the Australian life business that was sold on 1 October 2009 4. Investment sales are calculated as new single premiums plus the annualised value of new regular premiums Page 89 B6 - Geographical analysis of regular and single premiums - life and pensions sales Regular premiums Single premiums £m Local currency growth WACF Present value £m £m WACF Present value £m £m £m Local currency growth Pensions 15% 5% Annuities - 67% Bonds - (17)% Protection (5)% - 9 (100)% Equity release - 58% United Kingdom 9% 19% France 89 - 92 5% Ireland 65 (13)% 78 (5)% Italy 50 (53)% 44% Poland 51 (32)% 71 (15)% Spain (12)% (11)% Other Europe 89 5% 82 55 121% Aviva Europe (18)% 14% Delta Lloyd1 (14)% (5)% Europe (17)% 11% North America 97 7% 90 - Asia Pacific2 21% 74% Australia - (100)% - - 49 - 65 (100)% Total life and pensions (6)% 12% 1. Delta Lloyd, which operates in the Netherlands, Belgium and Germany, is managed independently from our other European businesses 2. Asia Pacific excludes the Australian life business that was sold on 1 October 2009 B7 - Geographical analysis of regular and single premiums - investment sales Regular2 Single PVNBP £m £m Local currency growth £m £m Local currency growth Local currency growth Investment sales United Kingdom 72 69 4% 38% 48% Aviva Europe 6 5 20% 63% 63% Delta Lloyd1 - - - (4)% (5)% Europe 6 5 20% 34% 34% Australia - - - 20% 20% Asia - - - (46)% (46)% Asia Pacific - - - (23)% (23)% Australia3 - (100)% (100)% Total investment sales 78 74 5% (4)% - 1. Delta Lloyd, which operates in the Netherlands, Belgium and Germany, is managed independently from our other European businesses 2. UK regular premium sales include ISAs and Unit Trusts which are sold through our JV arrangement with RBS which are capitalised. Regular premium sales for the 12 months to 31 December 2010 totalled £67.3 million and have been capitalised using a weighted average capitalisation factor of 3.2. As such, regular premium sales have produced an overall contribution to investment sales of £215 million out of the UK investment sales of £1,548 million. 3.Asia Pacific excludes the Australian life business that was sold on 1 October 2009 Page 90 B8 - Aviva Europe analysis of bancassurance and retail sales Cumulative Bancassurance Retail Total £m £m Local currency growth % £m £m Local currency growth % £m £m Local currency growth % Life and pensions France 13% 1% 4% Ireland (2)% (14)% (9)% Italy 28% 34% 28% Poland 58 18 205% (51)% (47)% Spain (13)% (1)% (12)% Other Europe 57 178% 1% 26% Aviva Europe 13% (9)% 3% Discrete quarter Bancassurance Retail Total 4Q £m 3Q £m 2Q £m 1Q £m 4Q £m 3Q £m 2Q £m 1Q £m 4Q £m 3Q £m 2Q £m 1Q £m Life and pensions France Ireland 85 96 Italy 27 31 66 25 Poland 26 26 3 3 Spain 89 22 63 60 Other Europe 52 47 42 26 77 91 99 Aviva Europe B9 - Life and pensions new business - net of tax and non-controlling interest Present value of new business premiums Value of new business New business margin Life and pensions (net of tax and non-controlling interest) £m £m £m Restated £m % Restated % United Kingdom 2.5% 2.0% France 94 2.3% 2.3% Ireland 1 8 0.1% 1.0% Italy 42 38 2.1% 2.4% Poland 29 39 5.5% 4.2% Spain 43 51 3.8% 3.8% Other Europe 15 8 2.8% 1.9% Aviva Europe 2.5% 2.6% Delta Lloyd2 (2.4)% (1.3)% Europe 1.7% 1.6% North America 16 (2.7)% 0.4% Asia Pacific1 41 9 2.6% 0.8% Australia1 - - 13 - 4.8% Total life and pensions 1.3% 1.5% 1.Asia Pacific excludes the Australian life business that was sold on 1 October 2009 2. For details of the 2009 Delta Lloyd restatement see basis of preparation in the MCEV Financial Statements Page 91 Capital Management In this section Page C1 Capital management objectives and approach 92 C2 Group capital structure 94 C3 Analysis of return on capital employed 96 C3 i - Analysis of IFRS return on capital employed 96 C3 ii - Analysis of MCEV return on capital employed 97 C4 Capital generation and utilisation 99 C5 Capital required to write new business, internal rate of return and payback period C6 Regulatory capital C7 IFRS Sensitivity analysis Page 92 C1 - Capital management objectives and approach The primary objective of capital management is to optimise the balance between return and risk, whilst maintaining economic and regulatory capital in accordance with risk appetite. Aviva's capital and risk management objectives are closely interlinked, and support the dividend policy and earnings per share growth, whilst also recognising the critical importance of protecting policyholder and other stakeholder interests. Overall capital risk appetite, which is reviewed and approved by the Aviva board, is set and managed with reference to the requirements of a range of different stakeholders including shareholders, policyholders, regulators and rating agencies. Risk appetite is expressed in relation to a number of key capital and risk measures, and includes an economic capital risk appetite of holding sufficient capital resources to enable the Group to meet its liabilities in extreme adverse scenarios, on an ongoing basis, calibrated consistently with the Group's strategic target of maintaining credit ratings in the AA range. In managing capital we seek to: n maintain sufficient, but not excessive, financial strength in accordance with risk appetite, to support new business growth and satisfy the requirements of our regulators and other stakeholders giving both our customers and shareholders assurance of our financial strength; n optimise our overall debt to equity structure to enhance our returns to shareholders, subject to our capital risk appetite and balancing the requirements of the range of stakeholders; n retain financial flexibility by maintaining strong liquidity, including significant unutilised committed credit facilities and access to a range of capital markets; n allocate capital rigorously across the group, to drive value adding growth through optimizing risk and return; and n declare dividends on a basis judged prudent, while retaining capital to support future business growth, using dividend cover on an IFRS operating earnings after tax basis in the 1.5 to 2.0 times range as a guide. In line with these objectives, the capital generated and invested by the Group's businesses is a key management focus. Operating capital generation, which measures net capital generated after taking into account capital invested in new business (before the impact of non-operating items) is a core regulatory capital based management performance metric used across the Group. This is embedded in the Group business planning process and other primary internal performance and management information processes. Capital is measured and managed on a number of different bases. These are discussed further in the following sections. Regulatory capital Individual regulated subsidiaries measure and report solvency based on applicable local regulations, including in the UK the regulations established by the Financial Services Authority (FSA). These measures are also consolidated under the European Insurance Groups Directive (IGD) to calculate regulatory capital adequacy at an aggregate group level, where we have a regulatory obligation to have a positive position at all times. This measure represents the excess of the aggregate value of regulatory capital employed in our business over the aggregate minimum solvency requirements imposed by local regulators, excluding the surplus held in the UK and Ireland with-profit life funds. The minimum solvency requirement for our European businesses is based on the Solvency 1 Directive. In broad terms, for EU operations, this is set at 4% and 1% of non-linked and unit-linked life reserves respectively and for our general insurance portfolio of business is the higher of 18% of gross premiums or 26% of gross claims, in both cases adjusted to reflect the level of reinsurance recoveries. For our major non-European businesses (the US and Canada) a risk charge on assets and liabilities approach is used. Rating agency capital Credit ratings are an important indicator of financial strength and support access to debt markets as well as providing assurance to business partners and policyholders over our ability to service contractual obligations. In recognition of this we have solicited relationships with a number of rating agencies. The agencies generally assign ratings based on an assessment of a range of financial factors (e.g. capital strength, gearing, liquidity and fixed charge cover ratios) and non financial factors (e.g. strategy, competitive position, and quality of management). Certain rating agencies have proprietary capital models which they use to assess available capital resources against capital requirements as a component in their overall criteria for assigning ratings. Managing our capital and liquidity position in accordance with our target rating levels is a core consideration in all material capital management and capital allocation decisions. The group's overall financial strength is reflected in our credit ratings. The group's rating from Standard and Poors is AA- ("very strong") with a Stable outlook; Aa3 ("excellent") with a Stable outlook from Moody's; and A ("excellent") with a Positive outlook from A M Best. These ratings continue to reflect our strong competitive position, positive strategic management, strong and diversified underlying earnings profile and very strong liquidity position. Page 93 C1 - Capital management objectives and approach continued Economic capital We use a risk-based capital model to assess economic capital requirements and to aid in risk and capital management across the group. The model is based on a framework for identifying the risks to which business units, and the group as a whole, are exposed. A mixture of scenario based approaches and stochastic models are used to capture market risk, credit risk, insurance risk and operational risk. Scenarios are specified centrally to provide consistency across businesses and to achieve a minimum standard. Where appropriate, businesses also supplement these with additional risk models and stressed scenarios specific to their own risk profile. When aggregating capital requirements at business unit and group level, we allow for diversification benefits between risks and between businesses, with restrictions to allow for non-fungibility of capital when appropriate. This means that the aggregate capital requirement is less than the sum of capital required to cover all of the individual risks. This model is used to support our Individual Capital Assessments (ICA) which are reported to the FSA for all our UK regulated insurance businesses. The FSA uses the results of our ICA process when setting target levels of capital for our UK regulated insurance businesses. In line with FSA requirements, the ICA estimates the capital required to mitigate the risk of insolvency to a 99.5% confidence level over a one year time horizon (equivalent to events occurring in 1 out of 200 years) against financial and non-financial tests. The financial modelling techniques employed in economic capital enhance our practice of risk and capital management. They enable understanding of the impact of the interaction of different risks allowing us to direct risk management activities appropriately. These same techniques are employed to enhance product pricing and capital allocation processes. Unlike more traditional regulatory capital measures, economic capital also recognises the value of longer term profits emerging from in-force and new business, allowing for consideration of longer term value emergence as well as shorter term net worth volatility in our risk and capital management processes. We continue to develop our economic capital modelling capability for all our businesses as part of our development programme to increase the focus on economic capital management and meeting the emerging requirements of the Solvency II framework and external agencies. Solvency II The development of Solvency II continues in 2011. The European Commission is focused on concluding the development of the Level 2 implementing measures that will establish the technical requirements governing the practical application of Solvency II. The European Commission has published a draft directive ('Omnibus II') proposing some changes, including as expected a change to the date for implementation of Solvency II from 31 October 2012 to 31 December 2012. Aviva continues to actively participate in the development of the requirements through the key European industry working groups and engaging with the FSA and HM Treasury to influence the on-going negotiations in Brussels. The European Commission is now giving further consideration to the wording of the implementing measures and is expected to finalise these during 2011. Page 94 C2 - Group capital structure The table below shows how our capital, on an MCEV basis, is deployed by segment and how that capital is funded. £m Restated £m Long-term savings General insurance and health Fund management Other business Corporate1 Total capital employed Financed by Equity shareholders' funds Non-controlling interests Direct capital instrument Preference shares Subordinated debt External debt Total capital employed 1. "Corporate" includes centrally held tangible net assets, the element of the staff pension scheme deficit or surplus allocated centrally and also reflects internal lending arrangements. These internal lending arrangements, which net out on consolidation, arise in relation to the following: - Aviva International Insurance Limited (AII) acts as both a UK general insurer and as the primary holding company for our foreign subsidiaries. Internal capital management mechanisms in place allocate a portion of the total capital of the company to the UK general insurance operations, giving rise to notional lending between the general insurance and holding company activities. These mechanisms also allow for some of the assets of the general insurance business to be made available for use across the Group. - Certain subsidiaries, subject to continuing to satisfy stand alone capital and liquidity requirements, loan funds to corporate and holding entities. These loans satisfy arms length criteria and all interest payments are made when due. Total capital employed is financed by a combination of equity shareholders' funds, preference capital, subordinated debt and borrowings. At 31 December 2010 we had £26.5 billion (31 December 2009: £24.1 billion) of total capital employed in our trading operations, measured on an MCEV basis. Financial leverage, the ratio of external senior and subordinated debt to MCEV capital and reserves, was 31.5% (31 December 2009: 31.6%). Fixed charge cover, which measures the extent to which external interest costs, including subordinated debt interest and preference dividends, are covered by MCEV operating profit was 9.4 times (31 December 2009: 8.7 times). At 31 December 2010 the market value of our external debt, subordinated debt, preference shares (including both Aviva plc preference shares of £200 million and General Accident plc preference shares, within non-controlling interest, of £250 million), and direct capital instrument was £7,279 million (31 December 2009: £6,634 million), with a weighted average cost of 4.5% (31 December 2009: 5.0%). The group Weighted Average Cost of Capital (WACC) is 7.8% (31 December 2009: 8.0%) and has been calculated by reference to the cost of equity and the cost of debt at the relevant date. The cost of equity at 31 December 2010 was 9.9% (31 December 2009: 9.8%) based on a risk free rate of 3.4% (31 December 2009: 4.0%), an equity risk premium of 4.0% (31 December 2009: 4.0%) and a market beta of 1.6 (31 December 2009: 1.4). Page 95 C2 - Group capital structure continued Shareholders' funds, including non-controlling interest Closing shareholders' funds Restated Closing shareholders' funds IFRS net asset £m Internally generated AVIF £m Total Equity £m IFRS net asset £m Internally generated AVIF £m Total Equity £m Life assurance United Kingdom France Ireland 78 Italy Poland Spain Other Europe Aviva Europe Delta Lloyd Europe North America Asia Pacific General insurance and health United Kingdom - - France - - Ireland - - Other Europe - - Aviva Europe - - Delta Lloyd - - Europe - - North America - - Asia Pacific 45 - 45 24 - 24 - - Fund management - - Other business - - Corporate - - Total capital employed Subordinated debt - - External debt - - Total equity Less: Non-controlling interests Direct capital instruments Preference capital Equity shareholders' funds Less: goodwill and intangibles1 Equity shareholders funds' excluding goodwill and intangibles 1. Goodwill and intangibles comprise £3,391 million (31 December 2009: £3,381 million) of goodwill in subsidiaries, £1,357 million (31 December 2009: £1,367 million) of intangibles in subsidiaries, £156 million (31 December 2009: £150 million) of goodwill and intangibles in joint ventures and £80 million (31 December 2009: £264 million) of goodwill in associates, net of associated deferred tax liabilities of £261 million (31 December 2009: £271 million) and the minority share of intangibles of £250 million (31 December 2009: £263 million). Page 96 C3 Analysis of return on capital employed C3 i - Analysis of IFRS return on capital employed Operating return1 Opening shareholders' funds including non-controlling interests £m Return on capital % Before tax £m After tax £m Life assurance 10.2% General insurance and health 15.8% Fund management 52.4% Other business 63.0% Corporate2 24.3% Return on total capital employed 10.5% Subordinated debt 4.5% External debt 2.8% Return on total equity 12.8% Less:Non-controlling interests 9.4% Direct capital instrument 4.2% Preference capital 8.5% Return on equity shareholders' funds 14.8% 1. The operating return is based upon group IFRS operating profit, which is stated before impairment of goodwill, amortisation of intangibles, exceptional items and investment variance. 2. The 'Corporate' loss before tax of £419 million comprises costs of £143 million, net finance charge on the main UK pension scheme of £87 million and interest on internal lending arrangements of £246 million offset by investment return of £57 million. Operating return1 Opening shareholders' funds including non-controlling interests £m Return on capital % Before tax £m After tax £m Life assurance 8.5% General insurance and health 12.0% Fund management 93 27.4% Other business 76.4% Corporate2 13.6% Return on total capital employed 8.5% Subordinated debt 4.6% External debt 3.3% Return on total equity 10.1% Less:Non-controlling interests 8.8% Direct capital instrument 4.4% Preference capital 8.5% Return on equity shareholders' funds 10.9% 1. The operating return is based upon group IFRS operating profit, which is stated before impairment of goodwill, amortisation of intangibles, exceptional items and investment variance. 2. The 'Corporate' loss before tax of £368 million comprises costs of £108 million, net finance charge on the main UK pension scheme of £74 million and interest on internal lending arrangements of £227 million offset by investment return of £41 million. Page 97 C3 Analysis of return on capital employed continued C3 ii - Analysis of MCEV return on capital employed Operating return1 Restated Opening shareholders' funds including non-controlling interests £m Return on capital % Before tax £m After tax £m Life assurance United Kingdom 13.4% France 20.6% Ireland 37 31 2.3% Italy 10.6% Poland 23.3% Spain 11.5% Other Europe 43 33 9.5% Aviva Europe 14.5% Delta Lloyd 83 61 2.1% Europe 11.6% North America 11.9% Asia Pacific 85 11.5% 12.1% General insurance and health United Kingdom2 20.0% France 76 62 15.1% Ireland 51 45 10.0% Other Europe (4.6)% Aviva Europe 92 7.7% Delta Lloyd 19.4% Europe 11.4% North America 16.3% Asia Pacific 24 (20.8)% 15.8% Fund management 87 32.3% Other business 56.1% Corporate3 24.3% Return on total capital employed 11.9% Subordinated debt 4.5% External debt 2.8% Return on total equity 14.2% Less: Non-controlling interests 10.0% Direct capital instrument 4.2% Preference capital 8.5% Return on equity shareholders' funds 16.4% 1. The operating return is based upon group MCEV operating profit, which is stated before impairment of goodwill, amortisation of intangibles, exceptional items and investment variance. 2. Opening shareholders' funds includes the impact of allocating a share of the UK pension scheme deficit, which lowers shareholders' funds and increases annualised return on capital. 3. The 'Corporate' loss before tax of £419 million comprises costs of £143 million, net finance charge on the main UK pension scheme of £87 million and interest on internal lending arrangements of £246 million offset by investment return of £57 million. Page 98 C3 Analysis of return on capital employed continued C3 ii - Analysis of MCEV return on capital employed continued Restated Operating return1 Restated Opening shareholders' funds including non-controlling interests £m Return on capital % Before tax £m After tax £m Life assurance United Kingdom 11.2% France 17.9% Ireland 64 55 3.7% Italy 8.8% Poland 28.6% Spain 79 3.6% Other Europe 27 23 6.9% Aviva Europe 12.3% Delta Lloyd 15.6% Europe 13.0% North America 35.5% Asia Pacific 71 7.2% 13.1% General insurance and health United Kingdom2 13.7% France 96 63 15.8% Ireland 57 50 9.2% Other Europe (4.0)% Aviva Europe 98 7.4% Delta Lloyd 14.8% Europe 10.0% North America 98 11.2% Asia Pacific 6 4 19 21.1% 12.0% Fund management 51 36 10.6% Other business 60.8% Corporate3 13.6% Return on total capital employed 12.4% Subordinated debt 4.6% External debt 3.3% Return on total equity 14.9% Less: Non-controlling interests 12.2% Direct capital instrument 4.4% Preference capital 8.5% Return on equity shareholders' funds 16.3% 1. The operating return is based upon group MCEV operating profit, which is stated before impairment of goodwill, amortisation of intangibles, exceptional items and investment variance. 2. Opening shareholders' funds includes the impact of allocating a share of the UK pension scheme deficit, which lowers shareholders' funds and increases annualised return on capital. 3. The 'Corporate' loss before tax of £368 million comprises costs of £108 million, net finance charge on the main UK pension scheme of £74 million and interest on internal lending arrangements of £227 million offset by investment return of £41 million. Page 99 C4 - Capital generation and utilisation The active management of the generation and utilisation of capital is a primary Group focus, with the balancing of new business investment and shareholder distribution with operational capital generation a key financial priority. The 2010 result of £1.7 billion represents a £0.7 billion increase on 2009 and reinforces our confidence in the capital generation position of the Group. This excludes the negative impact of the Delta Lloyd longevity assumption change of £0.2 billion which is included in the MCEV existing business free surplus generated. Profits from existing life business remain strong, generating £2.1 billion of capital1 (31 December 2009: £1.9 billion), with a further £0.6 billion (31 December 2009: £0.6 billion) generated by the general insurance, fund management and non-insurance businesses. Capital invested in new business has reduced significantly to £1.0 billion (31 December 2009: £1.5 billion), benefiting in particular from management actions to improve capital efficiency in the US business, the utilisation of the RIEESA to finance new business in UK Life and reduced required capital on general insurance business. £bn £bn Operational capital generation: Life in-force profits1 General insurance, fund management and non-insurance profits Operational capital generated before investment in new business Capital invested in new business Operational capital generated after investment in new business 1. Life in-force profits excludes the negative impact of the Delta Lloyd longevity assumption change of £0.2 billion which is included in the MCEV analysis of free surplus generated. Operational capital generation comprises the following components: - Operating Free surplus emergence, including release of required capital, for the life in-force business (net of tax and minorities); - IFRS operating profits for the general insurance and non-life businesses (net of tax and minorities); - Capital invested in new business. For the life business this is the impact of initial and required capital on free surplus. For general insurance businesses this reflects the movement in required capital, which we have assumed to equal two times the regulatory minimum. Where appropriate, the movement in capital requirements excludes the impact of foreign exchange movements. As well as financing new business investment, operational capital generated is used to finance corporate costs, service the Group's debt capital and to finance shareholder dividend distributions. After taking these items into account the net operational capital generated after financing is a £0.6 billion surplus, a strong improvement on the 2009 position. £bn £bn Operational capital generated after investment in new business Interest, corporate and other costs External dividend net of scrip Net operational capital generation after financing Page 100 C5 - Capital required to write new business, internal rate of return and payback period As set out above, the group generates a significant amount of capital each year. This capital generation supports both shareholder distribution and reinvestment in new business. The internal rates of return on new business written during the period are set out below. Initial capital £m Required capital £m Total invested capital £m IRR % Payback period years United Kingdom 98 15% 7 France 34 9% 9 Ireland 34 17 51 5% 11 Italy 32 11% 6 Poland 16 9 25 25% 4 Spain 25 80 22% 4 Other Europe 41 16 57 14% 6 Aviva Europe 13% 7 Delta Lloyd 6% 16 Europe 11% 9 North America 65 14% 4 Asia Pacific 62 34 96 11% 13 Total 12.5% 8 Initial capital £m Required capital £m Total invested capital £m IRR % Payback period Years United Kingdom 14% 8 France 53 9% 9 Ireland 56 23 79 6% 10 Italy 27 10% 7 Poland 20 9 29 22% 5 Spain 25 72 97 26% 3 Other Europe 43 7 50 12% 8 Aviva Europe 13% 7 Delta Lloyd 6% 33 Europe 11% 15 North America 7% 14 Asia Pacific 60 59 8% 20 Total 10.0% 14 The capital invested data above is stated gross of non-controlling interests and valued on a point of sale basis. This differs from the analysis of life and pensions earnings in notes E7 and E12 which is stated net of minorities, valued on a year-end basis and benefits from the writing of new business in the UK Life RIEESA. The reconciliation is as follows: £m Total capital invested Non-controlling interests Benefit of RIEESA on new business funding Timing differences (point of sale versus year end basis) New business impact on free surplus Page 101 C6 - Regulatory capital Individual regulated subsidiaries measure and report solvency based on applicable local regulations, including in the UK the regulations established by the Financial Services Authority (FSA). These measures are also consolidated under the European Insurance Groups Directive (IGD) to calculate regulatory capital adequacy at an aggregate group level, where we have a regulatory obligation to have a positive position at all times. This measure represents the excess of the aggregate value of regulatory capital employed in our business over the aggregate minimum solvency requirements imposed by local regulators, excluding the surplus held in the UK and Ireland with-profit life funds. The minimum solvency requirement for our European businesses is based on the Solvency 1 Directive. In broad terms, for EU operations, this is set at 4% and 1% of non-linked and unit-linked life reserves respectively and for our general insurance portfolio of business is the higher of 18% of gross premiums or 26% of gross claims, in both cases adjusted to reflect the level of reinsurance recoveries. For our major non-European businesses (the US, and Canada) a risk charge on assets and liabilities approach is used. Regulatory capital - Group: European Insurance Groups Directive (IGD) UK life funds £bn Other business £bn Total £bn Total £bn Insurance Groups Directive (IGD) capital resources Less: capital resource requirement Insurance Group Directive (IGD) excess solvency - Cover over EU minimum (calculated excluding UK life funds) 1.6 times 1.7 times The EU Insurance Groups Directive (IGD) regulatory capital solvency surplus has decreased by £0.7 billion since 31 December 2009 to £3.8 billion. The key movements over the period are set out in the following table: £bn IGD solvency surplus at 31 December 2009 Operating profits net of other income and expenses Dividends net of scrip Market movements including foreign exchange Pension scheme funding Increase in Capital Resource Requirement Acquisitions (River Road and other small transactions) Other Estimated IGD solvency surplus at 31 December 2010 Market movements include the impact of equity, credit spread, interest rate and foreign exchange movements net of the effect of hedging instruments. Reconciliation of Group IGD capital resources to FRS 27 capital The reconciliation below provides analysis of differences between our capital resources and the amounts included in the capital statement made in accordance with FRS 27 and disclosed within our consolidated accounts. The Group Capital Adequacy report is prepared in accordance with the FSA valuation rules and brings in capital in respect of the UK Life valued in accordance with FSA regulatory rules excluding surpluses in with-profit funds. The FRS 27 disclosure brings in the realistic value of UK Life capital resources. As the two bases differ greatly, the reconciliation below is presented by removing the restricted regulatory assets and then replacing them with the unrestricted realistic assets. £bn Total capital and reserves (IFRS basis) Plus: Other qualifying capital Plus: UK unallocated divisible surplus Less: Goodwill, acquired AVIF and intangible assets Less: Adjustments onto a regulatory basis Group Capital Resources on regulatory basis The Group Capital Resources can be analysed as follows: Core Tier 1 Capital Innovative Tier 1 Capital Total Tier 1 Capital Upper Tier 2 Capital Lower Tier 2 Capital Group Capital Resources Deductions Group Capital Resources on regulatory basis (Tier 1 & Tier 2 Capital) Less: UK life restricted regulatory assets Add: UK life unrestricted realistic assets Add: Overseas UDS - restricted asset Total FRS 27 capital Page 102 C6 - Regulatory capital continued Regulatory capital - Long-term businesses For our non-participating worldwide life assurance businesses, our capital requirements, expressed as a percentage of the EU minimum, are set for each business unit as the higher of: n The level of capital at which the local regulator is empowered to take action; n The capital requirement of the business unit under the group's economic capital requirements; and n The target capital level of the business unit. The required capital across our life businesses varies between 100% and 325% of EU minimum or equivalent. The weighted average level of required capital for our non-participating life business, expressed as a percentage of the EU minimum (or equivalent) solvency margin has decreased to 129% (31 December 2009: 130%). These levels of required capital are used in the calculation of the group's embedded value to evaluate the cost of locked in capital. At 31 December 2010 the aggregate regulatory requirements based on the EU minimum test amounted to £6.8 billion (31 December 2009: £6.1 billion). At this date, the actual net worth held in our long-term business was £10.0 billion (31 December 2009: £9.8 billion) which represents 147% (31 December 2009: 159%) of these minimum requirements. Regulatory capital - UK Life with-profits funds The available capital of the with-profit funds is represented by the realistic inherited estate. The estate represents the assets of the long-term with-profit funds less the realistic liabilities for non-profit policies within the funds, less asset shares aggregated across the with-profit policies and any additional amounts expected at the valuation date to be paid to in-force policyholders in the future in respect of smoothing costs, guarantees and promises. Realistic balance sheet information is shown below for the three main UK with-profit funds: Old With-Profit Sub Fund (OWPSF), New With-Profit Sub Fund (NWPSF) and With-Profit Sub-Fund (WPSF). These realistic liabilities have been included within the long-term business provision and the liability for insurance and investment contracts on the consolidated IFRS balance sheet at 31 December 2010 and 31 December 2009. Estimated realistic assets £bn Realistic liabilities1 £bn Estimated realistic inherited estate2 £bn Support Arrangement3 £bn Estimated risk Capital Margin5 £bn Estimated excess £bn Estimated excess £bn NWPSF - OWPSF - WPSF4 - Aggregate 1. These realistic liabilities include the shareholders' share of future bonuses of £0.7 billion (31 December 2009: £0.6 billion). Realistic liabilities adjusted to eliminate the shareholders' share of future bonuses are £41.5 billion (31 December 2009: £42.1 billion). These realistic liabilities make provision for guarantees, options and promises on a market consistent stochastic basis. The value of the provision included within realistic liabilities is £1.9 billion, £0.3 billion and £3.1 billion for NWPSF, OWPSF and WPSF respectively (31 December 2009: £2.2 billion, £0.3 billion and £3.1 billion). 2. Estimated realistic inherited estate at 31 December 2009 was £nil, £0.2 billion and £1.6 billion for NWPSF, OWPSF and WPSF respectively. 3. The support arrangement represents the reattributed estate of £1.2 billion at 31 December 2010 (31 December 2009: £1.1 billion) held within the non-profit fund with WPSF included within the other UK Life operations. 4. The WPSF fund includes the Provident Mutual (PM) fund which has realistic assets and liabilities of £1.7 billion and therefore does not contribute to the realistic inherited estate. 5. The risk capital margin (RCM) is 3.7 times covered by the inherited estate and support arrangement (31 December 2009: 3.6 times). Investment mix The aggregate investment mix of the assets in the three main with-profit funds was: % % Equity 26% 21% Property 16% 12% Fixed interest 57% 59% Other 1% 8% The equity backing ratios, including property, supporting with-profit asset shares are 69% in NWPSF and OWPSF, and 68% in WPSF. Page 103 C7 - IFRS Sensitivity analysis The Group uses a number of sensitivity test-based risk management tools to understand the volatility of earnings, the volatility of its capital requirements, and to manage its capital more efficiently. Primarily, MCEV, ICA, and scenario analysis are used. Sensitivities to economic and operating experience are regularly produced on all of the Group's financial performance measurements to inform the Group's decision making and planning processes, and as part of the framework for identifying and quantifying the risks that each of its business units, and the Group as a whole are exposed to. For long-term business in particular, sensitivities of MCEV performance indicators to changes in both economic and noneconomic experience are continually used to manage the business and to inform the decision making process. More information on MCEV sensitivities can be found in the presentation of results on an MCEV basis in the supplementary section of this report. Life insurance and investment contracts The nature of long-term business is such that a number of assumptions are made in compiling these financial statements. Assumptions are made about investment returns, expenses, mortality rates, and persistency in connection with the in-force policies for each business unit. Assumptions are best estimates based on historic and expected experience of the business. A number of the key assumptions for the Group's central scenario are disclosed elsewhere in these statements for both IFRS reporting and reporting under MCEV methodology. General insurance and health business General insurance and health claim liabilities are estimated by using standard actuarial claims projection techniques. These methods extrapolate the claims development for each accident year based on the observed development of earlier years. In most cases, no explicit assumptions are made as projections are based on assumptions implicit in the historic claims. Sensitivity test results Illustrative results of sensitivity testing for long-term business, general insurance and health business and the fund management and non-insurance business are set out below. For each sensitivity test the impact of a reasonably possible change in a single factor is shown, with other assumptions left unchanged. Sensitivity factor Description of sensitivity factor applied Interest rate and investment return The impact of a change in market interest rates by a 1% increase or decrease. The test allows consistently for similar changes to investment returns and movements in the market value of backing fixed interest securities. Equity/property market values The impact of a change in equity/property market values by ± 10%. Expenses The impact of an increase in maintenance expenses by 10%. Assurance mortality/morbidity (life insurance only) The impact of an increase in mortality/morbidity rates for assurance contracts by 5%. Annuitant mortality (life insurance only) The impact of a reduction in mortality rates for annuity contracts by 5%. Gross loss ratios (non-life insurance only) The impact of an increase in gross loss ratios for general insurance and health business by 5%. Long-term businesses Impact on profit before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Expenses +10% Assurance mortality +5% Annuitant mortality -5% Insurance participating 65 Insurance non-participating 55 Investment participating 15 35 - - Investment non-participating 35 15 - - Assets backing life shareholders' funds 15 - - - Total 65 Impact on shareholders' equity before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Expenses +10% Assurance mortality +5% Annuitant mortality -5% Insurance participating 65 Insurance non-participating Investment participating 15 35 - - Investment non-participating 15 - - Assets backing life shareholders' funds 90 - - - Total Page 104 C7 - IFRS Sensitivity analysis continued Long-term businesses Impact on profit before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Expenses +10% Assurance mortality +5% Annuitant mortality -5% Insurance participating 15 Insurance non-participating 35 Investment participating 20 - - Investment non-participating 45 20 - - Assets backing life shareholders' funds 10 - - - Total 35 Impact on shareholders' equity before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Expenses +10% Assurance mortality +5% Annuitant mortality -5% Insurance participating 20 Insurance non-participating Investment participating 20 - - Investment non-participating 20 - - Assets backing life shareholders' funds 85 - - - Total The different impacts of the economic sensitivities on profit and shareholders' equity arise from classification of certain assets as available for sale in some business units, for which movements in unrealised gains or losses would be taken directly to shareholders' equity. The sensitivities to economic movements relate mainly to business in the UK, US and the Netherlands. In general a fall in market interest rates has a beneficial impact on non-participating business and shareholders' funds, due to the increase in market value of fixed interest securities and the relative durations of assets and liabilities; similarly a rise in interest rates has a negative impact. In the US most debt securities are classified as available for sale, which limits the overall sensitivity of IFRS profit to interest rate movements. The sensitivity to movements in equity and property market values relates mainly to holdings in the Netherlands, although the impact on IFRS profit is moderated by the classification of equities as available for sale. Changes in sensitivities between 2009 and 2010 reflect movements in market interest rates, portfolio growth, changes to asset mix and the relative durations of assets and liabilities and asset liability management actions. Investment variances of £791 million in 2010 include £1,010 million relating to Delta Lloyd. Of this, around £800 million is due to differing movements in asset and liability yield curves while the remainder primarily relates to gains on interest rate derivatives. Liabilities in Delta Lloyd are discounted using a yield curve based on a fully collateralised AAA bond portfolio. The discount rate increased in 2010 as an increase of around 80bps in credit spreads on collateralised bonds was only partly offset by lower risk-free yields. As a result, whilst lower interest rates increased the market value of assets, this has not been offset by a corresponding movement in liabilities. The AAA collateralised bond spread movement in the year reflected the perceived risk regarding the curve's components which include bonds issued by Spanish savings banks and a range of other European organisations. If spreads were to reduce, this would increase the insurance liabilities and this increase may not be offset by a corresponding increase in asset values. Changes to the Delta Lloyd curve, which can generate gains or losses, can therefore significantly impact profit before tax and shareholders' equity and the magnitude of this sensitivity is illustrated by the £800 million profit before tax and increase in shareholders' equity experienced in 2010. The mortality sensitivities relate primarily to the UK. The impact on the Group's results from sensitivity to these assumptions can also be found in the MCEV sensitivities included in the alternative method of reporting long-term business profits section. Page 105 C7 - IFRS Sensitivity analysis continued General insurance and health businesses Impact on profit before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Expenses +10% Gross loss ratios +5% Gross of reinsurance 95 Net of reinsurance 95 Impact on shareholders' equity before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Expenses +10% Gross loss ratios +5% Gross of reinsurance 95 Net of reinsurance 95 Impact on profit before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Expenses +10% Gross loss ratios +5% Gross of reinsurance Net of reinsurance Impact on shareholders' equity before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Expenses +10% Gross loss ratios +5% Gross of reinsurance Net of reinsurance For general insurance, the impact of the expense sensitivity on profit also includes the increase in ongoing administration expenses, in addition to the increase in the claims handling expense provision. Fund management and non-insurance businesses Impact on profit before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Total 5 15 35 Impact on shareholders' equity before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Total 40 20 30 Impact on profit before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Total 25 70 Impact on shareholders' equity before tax £m Interest rates +1% Interest rates -1% Equity/ property +10% Equity/ property -10% Total 55 80 The sensitivity of the Group's fund management and non-insurance business to movements in equity and property markets includes the impact of hedging instruments held at Group Centre. Page 106 C7 - IFRS Sensitivity analysis continued Limitations of sensitivity analysis The previous tables demonstrate the effect of a change in a key assumption while other assumptions remain unchanged. In reality, there is a correlation between the assumptions and other factors. It should also be noted that these sensitivities are non-linear, and larger or smaller impacts should not be interpolated or extrapolated from these results. The sensitivity analyses do not take into consideration that the Group's assets and liabilities are actively managed. Additionally, the financial position of the Group may vary at the time that any actual market movement occurs. For example, the Group's financial risk management strategy aims to manage the exposure to market fluctuations. As investment markets move past various trigger levels, management actions could include selling investments, changing investment portfolio allocation, adjusting bonuses credited to policyholders, and taking other protective action. A number of the business units use passive assumptions to calculate their long-term business liabilities. Consequently, a change in the underlying assumptions may not have any impact on the liabilities, whereas assets held at market value in the statement of financial position will be affected. In these circumstances, the different measurement bases for liabilities and assets may lead to volatility in shareholder equity. Similarly, for general insurance liabilities, the interest rate sensitivities only affect profit and equity where explicit assumptions are made regarding interest (discount) rates or future inflation. Other limitations in the above sensitivity analyses include the use of hypothetical market movements to demonstrate potential risk that only represent the Group's view of possible near-term market changes that cannot be predicted with any certainty; and the assumption that all interest rates move in an identical fashion. Page 107 Analysis of Assets In this section Page D1 Total assets - shareholder/policyholder exposure to risk D2 Total assets - valuation bases/fair value hierarchy D3 Analysis of asset quality D3.1 Goodwill, Acquired value of in-force business and intangible assets D3.2 Investment property D3.3 Loans D3.4 Financial investments D3.5 Reinsurance assets D3.6 Receivables and other financial assets D3.7 Cash and cash equivalents D4 Pension fund assets D5 Available funds D6 Guarantees Page 108 As an insurance business, Aviva Group holds a variety of assets to match the characteristics and duration of its insurance liabilities. Appropriate and effective asset liability matching (on an economic basis) is the principal way in which we manage our investments. In addition, to support this, we also use a variety of hedging and other risk management strategies to diversify away residual mis-match risk that is outside of our risk appetite. D1 - Total assets - Shareholder/policyholder exposure to risk Policyholder assets £m Participating fund assets £m Shareholder assets £m Total assets analysed £m Less assets of operations classified as held for sale £m Balance sheet total £m Goodwill and acquired value of in-force business and intangible assets - - - Interests in joint ventures and associates Property and equipment - - Investment property - Loans 35 - Financial investments Debt securities - Equity securities - Other investments - Reinsurance assets - Deferred tax assets - - - Current tax assets - - - Receivables and other financial assets - Deferred acquisition costs and other assets 80 - Prepayments and accrued income - Cash and cash equivalents - Assets of operations classified as held for sale - 14 14 Total - Total % 23.0% 37.0% 40.0% 100.0% - 100.0% - 2009 % 22.8% 38.3% 38.9% 100.0% - 100.0% As at 31 December 2010, 40.0% of our total asset base was shareholder assets, 37.0% participating assets where Aviva shareholders have partial exposure, and 23.0% policyholder assets where Aviva shareholders have no exposure. Of the total assets, investment property, loans and financial investments comprised £309.4 billion, compared to £292.2 billion at 2009. As a result of the 2009 investment reclassifications, shareholder assets as a percentage of total assets have increased by 0.5% (from 38.4% as previously reported in 2009 to 38.9%). During 2010, the Group has continued to refine its classification of assets. Where relevant, 2009 comparative amounts in the tables that follow have been adjusted accordingly. The Group undertook a review of investment classifications during 2010, the allocation of assets between shareholder, participating and policyholder funds, and credit rating classifications, with the following effect on 2009 previously reported amounts: n In our Spanish business debt securities of £2,362 million and equity securities of £10 million previously recognised as participating fund assets have been reclassified as shareholder assets. n In our UK Life business, investments and other assets backing indexed linked policies previously recognised as policyholder assets have been reclassified as shareholder assets. Reclassified assets total £1,890 million, split £1,214 million debt securities, £551 million loans, £97 million other investments and £28 million reinsurance assets. n In our business in France, equity and debt securities held indirectly through majority owned consolidated mutual funds managed by third parties previously presented as unit trusts and other investment vehicles within other investments, are now presented as equity and debt securities. The effect is to increase equity and debt securities by £2,085 million and £1,247 million respectively and decrease unit trusts and other investment vehicles within other investments by £3,332 million. The fair value hierarchy of the reclassified investments remains the same, except for £50 million equity securities considered Level 3, which were previously treated as Level 1 when classified as other investments. n In our businesses in the UK, the credit ratings of certain non-rated private placements and other bonds totalling £1,917 million have previously been classified according to their internal credit ratings. These are now classified as non-rated. The net effect of the adjustments above is to increase shareholder assets at 31 December 2009 by £4,262 million and decrease policyholder and participating fund assets by £1,890 million and £2,372 million respectively. None of these adjustments affect balances reported in the IFRS primary statements. Where relevant, 2009 comparative amounts in the table above and those that follow in this section have been adjusted accordingly. Page 109 D2 - Total assets - Valuation bases/fair value hierarchy Total assets Fair value £m Amortised cost £m Equity accounted /tax assets1 £m Total £m Fair value £m Amortised cost £m Equity accounted /tax assets1 £m Total £m Goodwill and acquired value of in-force business and intangible assets - Interests in joint ventures and associates - Property and equipment - - Investment property - Loans - - Financial investments Debt securities - Equity securities - Other investments - Reinsurance assets - Deferred tax assets - Current tax assets - Receivables and other financial assets - Deferred acquisition costs and other assets - Prepayments and accrued income - Cash and cash equivalents - Total Total % 84.6% 14.5% 0.9% 100.0% 84.0% 15.0% 1.0% 100.0% 1. Within the group's statement of financial position, assets are recognised for deferred tax and current tax. The valuation basis of these assets does not directly fall within any of the categories outlined above. As such, these assets have been reported together with equity accounted within the analysis of the group's assets. Page 110 D2 - Total assets - Valuation bases/fair value hierarchy continued Total assets - Policyholder assets 2010 Fair value £m Amortised cost £m Equity accounted/ tax assets1 £m Total £m Goodwill and acquired value of in-force business and intangible assets - Interests in joint ventures and associates - - Property and equipment - Investment property - - Loans - 35 - 35 Financial investments Debt securities - - Equity securities - - Other investments - - Reinsurance assets - - Deferred tax assets - Current tax assets - Receivables and other financial assets - - Deferred acquisition costs and other assets - - Prepayments and accrued income - - Cash and cash equivalents - - Total Total % 97.3% 2.0% 0.7% 100.0% 2009 % 96.5% 3.1% 0.4% 100.0% 1. Within the group's statement of financial position, assets are recognised for deferred tax and current tax. The valuation basis of these assets does not directly fall within any of the categories outlined above. As such, these assets have been reported together with equity accounted within the analysis of the group's assets. Total assets - Participating fund assets 2010 Fair value £m Amortised cost £m Equity accounted/ tax assets1 £m Total £m Goodwill and acquired value of in-force business and intangible assets - Interests in joint ventures and associates - - Property and equipment 42 82 - Investment property - - Loans - Financial investments Debt securities - - Equity securities - - Other investments - - Reinsurance assets - - Deferred tax assets - Current tax assets - Receivables and other financial assets - - Deferred acquisition costs and other assets - 80 - 80 Prepayments and accrued income - - Cash and cash equivalents - - Total Total % 91.1% 8.5% 0.4% 100.0% 2009 % 90.5% 9.0% 0.5% 100.0% 1. Within the group's statement of financial position, assets are recognised for deferred tax and current tax. The valuation basis of these assets does not directly fall within any of the categories outlined above. As such, these assets have been reported together with equity accounted within the analysis of the group's assets. Page 111 D2 - Total assets - Valuation bases/fair value hierarchy continued Total assets - Shareholder assets 2010 Fair value £m Amortised cost £m Equity accounted/ tax assets1 £m Total £m Goodwill and acquired value of in-force business and intangible assets - - Interests in joint ventures and associates - - Property and equipment - Investment property - - Loans - Financial investments Debt securities - - Equity securities - - Other investments - - Reinsurance assets - - Deferred tax assets - - Current tax assets - - Receivables and other financial assets - - Deferred acquisition costs and other assets - - Prepayments and accrued income - - Cash and cash equivalents - - Total Total % 71.3% 27.3% 1.4% 100.0% 2009 % 70.2% 27.9% 1.9% 100.0% 1. Within the group's statement of financial position, assets are recognised for deferred tax and current tax. The valuation basis of these assets does not directly fall within any of the categories outlined above. As such, these assets have been reported together with equity accounted within the analysis of the group's assets. Financial instruments (including derivatives and loans) The Group classifies its investments as either financial assets at fair value through profit or loss (FV) or financial assets available for sale (AFS). The classification depends on the purpose for which the investments were acquired, and is determined by local management at initial recognition. The FV category has two subcategories - those that meet the definition as being held for trading and those the Group chooses to designate as FV (referred to in this section as "other than trading"). In general, the FV category is used as, in most cases, our investment or risk management strategy is to manage our financial investments on a fair value basis. All securities in the FV category are classified as other than trading, except for non-hedge derivatives and a small amount of debt and equity securities, bought with the intention to resell in the short term, which are classified as trading. The AFS category is used where the relevant long-term business liability (including shareholders' funds) is passively managed. Loans are carried at amortised cost, except for certain mortgage loans, where we have taken advantage of the fair value option under IAS 39 to present the mortgages, associated borrowings, other liabilities and derivative financial instruments at fair value, since they are managed together on a fair value basis. We believe this presentation provides more relevant information and eliminates any accounting mismatch that would otherwise arise from using different measurement bases for these four items. Fair value hierarchy To provide further information on the valuation techniques we use to measure assets carried at fair value, we have categorised the measurement basis for assets carried at fair value into a 'fair value hierarchy' in accordance with the valuation inputs and consistent with IFRS7 Financial Instruments: Disclosures. n Inputs to Level 1 fair values are quoted prices (unadjusted) in active markets for identical assets. n Inputs to Level 2 fair values are inputs other than quoted prices included within Level 1 that are observable for the asset, either directly or indirectly. If the asset has a specified (contractual) term, a Level 2 input must be observable for substantially the full term of the asset. n Inputs to Level 3 fair values are unobservable inputs for the asset. Unobservable inputs may have been used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset at the measurement date (or market information for the inputs to any valuation models). As such, unobservable inputs reflect the assumptions the business unit considers that market participants would use in pricing the asset. Examples are certain private equity investments and private placements. Fair values sourced from internal models are Level 2 only if substantially all the inputs are market observable. Otherwise fair values sourced from internal models are classified as Level 3. Page 112 D2 - Total assets - Valuation bases/fair value hierarchy continued The table below presents an analysis of investments according to fair value hierarchy: Fair value hierarchy Total assets Level 1 £m Level 2 £m Level 3 £m Sub-total fair value £m Amortised cost £m Less: Assets of operations classified as held for sale £m Balance sheet total £m Investment properties - Loans - - - Debt securities - - Equity securities - - Other investments (including derivatives) - - Total - Total % 61.4% 27.5% 4.0% 92.9% 7.1% - 100.0% 2009 % 62.0% 27.2% 3.9% 93.1% 6.9% - 100.0% At 31 December 2010, the proportion of total financial investments, loans and investment properties classified as Level 1 and Level 2 in the fair value hierarchy were broadly level at 61% (2009: 62%) and 28% (2009: 27%) respectively. At Level 3 (fair valued using models with significant unobservable market parameters) financial investments, loans and investment properties have remained constant at 4% (2009: 4%). D3 - Analysis of asset quality D3.1 - Goodwill, Acquired value of in-force business and intangible assets The group's goodwill, acquired value of in-force business and the majority of other intangible assets have arisen from the group's business combinations. These business combinations include several bancassurance arrangements, which have resulted in £655 million of the total £3,391 million of goodwill and £767 million of the total £2,806 million of other intangible assets. These balances primarily represent the value of bancassurance distribution agreements acquired in these business combinations. As at 31 December 2010, the group has assessed the value of these bancassurance related assets and has not identified a need to impair any of these amounts. Page 113 D3 - Analysis of asset quality continued D3.2 - Investment property Fair value hierarchy Fair value hierarchy Investment property - Total Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Lease to third parties under operating leases - Vacant investment property/held for capital appreciation - Total - Total % - 100.0% - 100.0% - 100.0% - 100.0% Fair value hierarchy Fair value hierarchy Investment property - Policyholder assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Lease to third parties under operating leases - Vacant investment property/held for capital appreciation - Total - Total % - 100.0% - 100.0% - 100.0% - 100.0% Fair value hierarchy Fair value hierarchy Investment property - Participating fund assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Lease to third parties under operating leases - Vacant investment property/held for capital appreciation - 72 - 72 - 18 - 18 Total - Total % - 100.0% - 100.0% - 100.0% - 100.0% Fair value hierarchy Fair value hierarchy Investment property - Shareholder assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Lease to third parties under operating leases - Vacant investment property/held for capital appreciation - 68 - 68 - - Total - Total % - 100.0% - 100.0% - 100.0% - 100.0% 85% (2009: 83%) of investment properties by value are held in unit-linked or participating funds. Investment properties are stated at their market values as assessed by qualified external valuers or by local qualified staff of the group in overseas operations, all with recent relevant experience. Values are calculated using a discounted cash flow approach and are based on current rental income plus anticipated uplifts at the next rent review, assuming no future growth in rental income. This uplift and the discount rate are derived from rates implied by recent market transactions on similar properties. The basis of valuation therefore naturally falls to be classified as Level 2. Valuations are typically undertaken on a quarterly (and in some cases monthly) basis. 99% (2009: 95%) of investment properties by value are leased to third parties under operating leases, with the remainder either being vacant or held for capital appreciation. Page 114 D3 - Analysis of asset quality continued D3.3 - Loans The group loan portfolio is principally made up of: n Policy loans which are generally collateralised by a lien or charge over the underlying policy; n Loans and advances to banks, which primarily relate to loans of cash collateral received in stock lending transactions. These loans are fully collateralised by other securities; n Mortgage loans collateralised by property assets; and n Other loans, which include loans and advances to customers of our banking business, and to brokers and intermediaries. Loans with fixed maturities, including policy loans, mortgage loans (at amortised cost) and loans and advances to banks, are recognised when cash is advanced to borrowers. These loans are carried at their unpaid principal balances and adjusted for amortisation of premium or discount, non-refundable loan fees and related direct costs. These amounts are deferred and amortised over the life of the loan as an adjustment to loan yield using the effective interest rate method. For certain mortgage loans, the group has taken advantage of the revised fair value option under IAS 39 to present the mortgages, associated borrowings, other liabilities and derivative financial instruments at fair value, since they are managed together on a fair value basis. Due to the illiquid nature of these assets, where fair value accounting is applied, it is done so on a Level 2 basis. Loans - Total assets United Kingdom £m Aviva Europe £m Delta Lloyd £m North America £m Asia Pacific £m Total £m Policy loans 40 38 Loans and advances to banks - - - Mortgage loans 4 - Other loans 53 14 83 2 Total 40 Total % 47.4% 2.3% 44.4% 5.9% - 100.0% 35 2009 % 46.5% 2.4% 45.7% 5.3% 0.1% 100.0% Loans - Total policyholder assets United Kingdom £m Aviva Europe £m Delta Lloyd £m North America £m Asia Pacific £m Total £m Policy loans - - 6 - - 6 Loans and advances to banks - Mortgage loans - - 2 - - 2 Other loans - - 27 - - 27 Total - - 35 - - 35 Total % - - 100.0% - - 100.0% - 22 - - 2009 % 97.6% - 2.4% - - 100.0% Loans - Total participating fund assets United Kingdom £m Aviva Europe £m Delta Lloyd £m North America £m Asia Pacific £m Total £m Policy loans 33 20 - Loans and advances to banks - - - Mortgage loans 3 64 - Other loans - 10 - - Total - Total % 54.2% 11.5% 31.0% 3.3% - 100.0% 21 2009 % 48.2% 12.9% 35.6% 3.0% 0.3% 100.0% Page 115 D3 - Analysis of asset quality continued D3.3 - Loans continued Loans - Total shareholder assets United Kingdom £m Aviva Europe £m Delta Lloyd £m North America £m Asia Pacific £m Total £m Policy loans 7 13 38 Loans and advances to banks - 98 - - Mortgage loans 1 - Other loans 53 4 83 2 Total 18 40 Total % 45.8% 0.1% 47.6% 6.5% - 100.0% 19 14 2009 % 44.6% 0.1% 49.3% 6.0% - 100.0% The value of the group's loan portfolio (including Policyholder, Participating Fund and Shareholder assets), at 31 December 2010 stood at £43.1 billion (2009: £41.1 billion), an increase of £2.0 billion, primarily due to an increase in loans and advances to banks in the shareholder fund of our UK Life business and an increase in mortgage sales in the shareholder funds of our UK Life and US businesses. The total shareholder exposure to loans increased to £34.7 billion (2009: £32.6 billion), and represented 81% of the total loan portfolio, with the remaining 19% in participating funds (£8.3 billion) and policyholder assets (£35 million). Page 116 D3 - Analysis of asset quality continued D3.3 - Loans continued Mortgage loans - Shareholder assets United Kingdom £m Aviva Europe £m Delta Lloyd £m North America £m Asia Pacific £m Total £m Non-securitised mortgage loans - Residential - 1 - - - Equity release - Commercial - Healthcare - 1 - Securitised mortgage loans - - - Total 1 - 1 - Of the group's total loan portfolio (including Policyholder, Participating Fund and Shareholder assets), 74% (2009: 74%) is invested in mortgage loans. The group's mortgage loan portfolio spans several business units, primarily UK, Delta Lloyd and USA, and across various sectors, including residential loans, commercial loans and government supported healthcare loans. Aviva shareholders are exposed predominantly to mortgage loans (accounting for 87% of total Shareholder asset loans). This section focuses on explaining the residual shareholder risk within these exposures. Mortgage loan assets are divided into type of loan (residential, equity release, commercial, healthcare and securitised) and the regions in which they are held (predominantly United Kingdom, Netherlands (Delta Lloyd) and the United States). Each loan type and region has its own unique characteristic and composition. Non-securitised mortgage loans - Residential Delta Lloyd Gross exposure by loan to value and arrears >120% £m 115-120% £m 110- 115% £m 105- 110% £m 100- 105% £m 95- 100% £m 90- 95% £m 80- 90% £m 70- 80% £m <70% £m Total £m Exposures by mortgage type - Government guaranteed - Non-government guaranteed Total Exposures by interest payment arrears Neither past due nor impaired 0 - 3 months 36 8 4 8 8 20 7 13 11 26 3 - 6 months 2 - - 1 - 2 - 1 1 1 8 6 - 12 months 1 - 1 - 2 > 12 months 1 - - 1 1 1 - 1 1 1 7 Total The total exposure to non-securitised mortgage loans in the Netherlands is £6.8 billion, of which the majority are measured at amortised cost. However, of these, £2.7 billion are Government guaranteed, and so present minimal risk to Aviva shareholders. Of the non-securitised residential mortgages with an LTV >120%, 74.5% are government guaranteed whilst 97.4% are neither past due nor impaired and less than 0.3% (£4.0 million) are more than 3 months in arrears. Page 117 D3 - Analysis of asset quality continued D3.3 - Loans continued The Government guarantees were introduced in the Netherlands to encourage homeownership, and apply to home mortgages of up to €350,000 (this threshold was raised from €265,000 at 1 July 2009). The guarantees are implemented through the National Mortgage Guarantee Scheme, and ensure that, should the homeowner be forced to sell, and cannot make the repayment on the mortgage, then the residual will be provided for by the Homeownership Guarantee Fund, which in turn is funded by the Government and municipalities through agreements for interest free loans. In addition to government guarantees, the Dutch residential mortgage market also benefits from the ability for borrowers to deduct mortgage interest payments for tax purposes, thereby helping to reduce the risk of arrears or default. The total amount of loans for which interest payments are past due is £158 million (2009: £134 million). However, the actual amount of missed payments is £2.1 million (2009: £2.7 million). Delta Lloyd has not made any additional provisions for these loans as it does not consider the amount of potential loss to be significant. UK Residential The UK non-securitised residential mortgage portfolio has a total current value of £2.0 billion (2009: £1.4 billion). The 2009 number has been adjusted due to a £551 million reclassification of linked loans to the shareholders fund. The further increase from 2009 to 2010 is primarily due to £451 million of new loans and accrued interest. These mortgages are all in the form of equity release, whereby homeowners that usually own a fully paid up property will mortgage it to release cash. Due to the low relative levels of equity released in each property, the vast majority currently have a Loan to Value ("LTV") of below 70%, and the average LTV across the portfolio is approximately 26%. We therefore consider these mortgages to be low risk. Non-securitised mortgage loans - Commercial Gross exposure by loan to value and arrears United Kingdom >120% £m 115- 120% £m 110- 115% £m 105- 110% £m 100- 105% £m 95- 100% £m 90- 95% £m 80- 90% £m 70- 80% £m <70% £m Total £m Not in arrears 0 - 3 months - 3 - 2 - - 5 3 - 6 months - 3 - 1 - 6 - 12 months 10 32 - 8 - 21 - - - 1 72 > 12 months 13 - 38 5 - - - 56 Total 1. During the second half of 2010 refinements to existing Management Information processes have enabled us to more accurately allocate portfolio risk adjustments to individual mortgage loan values. This has resulted in some movement across the LTV bands since they were last reported (high LTVs have generally reduced, low LTVs have generally increased, there has been no impact on portfolio average LTV) and a reduction in unsecured exposure. Of the £8.2 billion of UK Commercial loans, £7.8 billion are held by our UK Life business to back annuity liabilities, and are stated on a fair value basis. The loan exposures for our UK Life business are calculated on a discounted cash flow basis, and include a risk adjustment through the use of Credit Risk Adjusted Value ("CRAV") methods. Our UK General Insurance business holds the remaining £454 million of loans which are stated on an amortised cost basis and are subject to impairment review, using a fair value methodology calibrated to the UK Life approach, adjusted for specific portfolio characteristics. Loan service collection ratios, a key indicator of mortgage portfolio performance, remained high during the year. Loan Interest Cover ("LIC"), which is defined as the annual net rental income (including rental deposits and less ground rent) divided by the annual loan interest service, remained stable at 1.33x due to low levels of material tenant defaults. In addition, mortgage LTV's were little changed over the year whilst the amount of uncovered exposure has reduced (see note to above table). All loans in arrears have been assessed for impairment. Of the £246 million (2009: £357 million) value of loans in arrears, the interest and capital amount in arrears is only £12.3 million. The valuation allowance made in the UK for defaults on corporate bonds and commercial mortgages carried at fair value equates to 63bps and 78bps respectively (2009: 64bps and 81bps respectively). This equates to a total valuation allowance of £1.3 billion (2009: £1.1 billion) for the life of the UK corporate bond and commercial mortgage portfolios which maintains a strong buffer against potential future losses, the increase being attributable to the growth in the value of the portfolio. In addition, we hold £60 million (2009: £65 million) of impairment provisions in our UK General Insurance mortgage portfolio, which is carried at amortised cost. The fall in provisions from 2009 is due to write offs of the specific provisions against amortised cost during 2010. The UK portfolio remains well diversified in terms of property type, location and tenants as well as the spread of loans written over time. The risks in commercial mortgages are addressed through several layers of protection with the mortgage risk profile being primarily driven by the ability of the underlying tenant rental income to cover loan interest and amortisation. Should any single tenant default on their rental payment, rental from other tenants backing the same loan often ensures the loan interest cover does not fall below 1.0x. Where there are multiple loans to a single borrower further protection may be achieved through cross-charging (or pooling) such that any single loan is also supported by rents received within other pool loans. Additionally, there may be support provided by the borrower of the loan itself and further loss mitigation from any general floating charge held over other assets within the borrower companies. If the LIC cover falls below 1.0x and the borrower defaults then Aviva still retains the option of selling the security or restructuring the loans and benefiting from the protection of the collateral. A combination of these benefits and the high recovery levels afforded by property collateral (compared to corporate debt or other uncollateralised credit exposures) results in the economic exposure being significantly lower than the gross exposure reported above. Page 118 D3 - Analysis of asset quality continued D3.3 - Loans continued UK Primary Healthcare & PFI Of the £11.0 billion (2009: £11.1 billion) UK non-securitised commercial and healthcare mortgage loans in the Shareholders Fund, £2.8 billion (2009: £2.5 billion) relates to primary healthcare and PFI businesses and is secured against General Practitioner premises, other primary health related premises or schools leased to government bodies. For all such loans, Government support is provided through either direct funding or reimbursement of rental payments to the tenants to meet income service and provide for the debt to be reduced substantially over the term of the loan. Although the loan principal is not Government guaranteed, the nature of these businesses and premises provides considerable comfort of an ongoing business model and low risk of default. On a market value basis, we estimate the average LTV of these mortgages to be 92%, although as explained above, we do not consider this to be a key risk driver. Income support from the National Health Service and stability of the sector provide sustained income stability. Aviva therefore considers these loans to be low risk and uncorrelated with the strength of the UK or global economy. Non-securitised mortgage loans - Commercial Gross exposure by loan to value and arrears North America >120% £m 115- 120% £m 110- 115% £m 105- 110% £m 100- 105% £m 95- 100% £m 90- 95% £m 80- 90% £m 70- 80% £m <70% £m Total £m Neither past due nor impaired 10 - 17 18 23 43 56 0 - 3 months - 3 - 6 months 24 - 24 6 - 12 months - > 12 months - Total 34 - 17 18 23 43 56 Total % 1.7% - 0.9% 0.9% 1.2% 2.2% 2.9% 9.7% 21.2% 59.3% 100.0% Aviva USA currently holds £1.9 billion (2009: £1.6 billion) of commercial mortgages under shareholder assets. Of these, 59% (2009: 51%) have LTV ratios of below 70%, and 90% (2009: 85%) have LTV ratios of below 90%. The mortgage portfolio currently has a total of £91 million (5% of portfolio) in principal balances where the LTV exceeds 100%. Although property prices in the U.S. have decreased, the mortgages continue to perform well, reflecting: n Low underwriting LTVs (shall not exceed 80% at the time of issuance), and consequently a portfolio with an average LTV of 65% (2009: 68%); n A highly diversified portfolio, with strong volumes in many states with more stable economies and related real estate values; and n Strong LIC ratios, with 94% of the loans having an LIC above 1.4x, and less than 5% with LIC below 1.0x. As at 31 December 2010, the actual amount of payment in arrears was £1.0 million on £23.6 million of unsecured mortgage loans. Mortgage loan impairments over the year were negligible. Securitised mortgage loans Of the total securitised residential mortgages (£8.3 billion), approximately£1.3 billionof securities are still held by Aviva. The remaining securities have been sold to third parties, and therefore present little credit risk to Aviva. Securitised residential mortgages held are predominantly issued through vehicles in Delta Lloyd and in the UK. Page 119 D3 - Analysis of asset quality continued D3.4 - Financial investments Total Assets Cost/ amortised cost £m Unrealised gains £m Impairment and Unrealised losses £m Fair value £m Cost/ amortised cost £m Unrealised gains £m Impairment and Unrealised losses £m Fair value £m Debt securities Equity securities Other investments Total The table above is a summary of the cost/amortised cost, gross unrealised gains and losses and fair value of financial investments. Aviva holds large quantities of high quality bonds, primarily to match our liability to make guaranteed payments to policyholders. Some credit risk is taken, partly to increase returns to policyholders and partly to optimise the risk/return profile for shareholders. The risks are consistent with the products we offer and the related investment mandates, and are in line with our risk appetite. The group also holds equities, the majority of which are held in participating funds or unit linked funds, where they form an integral part of the investment expectations of policyholders and follow well-defined investment mandates. Some equities are also held in shareholder funds and the staff pension schemes, where the holdings are designed to maximise long-term returns with an acceptable level of risk. The vast majority of equity investments are valued at quoted market prices. D3.4.1 - Debt securities Fair value hierarchy Debt securities - Total Level 1 £m Level 2 £m Level 3 £m Total £m UK Government - - Non-UK Government Europe North America Asia Pacific & Other Corporate bonds - Public utilities - Corporate convertible bonds 41 Other corporate bonds Other Total Total % 69.6% 25.2% 5.2% 100.0% 2009 % 71.8% 22.6% 5.6% 100.0% Fair value hierarchy Debt securities - Policyholder assets Level 1 £m Level 2 £m Level 3 £m Total £m UK Government - - Non-UK Government 1 Europe 1 North America - - Asia Pacific & Other 12 - Corporate bonds - Public utilities 1 - Corporate convertible bonds 5 - - 5 Other corporate bonds Other 17 Total Total % 78.4% 20.9% 0.7% 100.0% 90 2009 % 76.9% 22.6% 0.5% 100.0% Page 120 D3 - Analysis of asset quality continued D3.4 - Financial investments continued D3.4.1 - Debt securities continued Fair value hierarchy Debt securities - Participating fund assets Level 1 £m Level 2 £m Level 3 £m Total £m UK Government - - Non-UK Government Europe North America 22 1 Asia Pacific & Other 13 Corporate bonds - Public utilities - Corporate convertible bonds 41 Other corporate bonds Other 11 Total Total % 84.0% 6.9% 9.1% 100.0% 2009 % 85.1% 6.4% 8.5% 100.0% Fair value hierarchy Debt securities - Shareholder assets Level 1 £m Level 2 £m Level 3 £m Total £m UK Government - - Non-UK Government Europe 8 North America Asia Pacific & Other Corporate bonds - Public utilities - Corporate convertible bonds 7 - Other corporate bonds Other Total Total % 48.8% 49.9% 1.3% 100.0% 2009 % 51.4% 45.6% 3.0% 100.0% Only 1.3% of shareholder exposure to debt securities (0.8% of shareholder assets recorded at fair value) is fair valued using models with significant unobservable market parameters (classified as Fair Value Level 3). Where estimates are used, these are based on a combination of independent third party evidence and internally developed models, calibrated to market observable data where possible. 49% of shareholder exposure to debt securities is based on quoted prices in an active market (classified as Fair Value Level 1; 2009: 51%). The majority of the debt instruments held by our North American businesses are valued by independent pricing firms in accordance with usual market practice in that region and consistent with other companies operating in the region are classified as Level 2 in the Fair Value hierarchy. Excluding our North American businesses, the proportion of shareholder debt securities classified as Level 1 in the Fair Value hierarchy would be 87% (2009: 88%). The decrease in shareholder exposure to Level 3 debt securities arises as a result of the transfer from Level 3 to 2 of Italian structured bonds and certain debt securities in our UK business for which either values are corroborated against a Level 2 internal model price, new valuation models have been developed, or there has been sufficient market activity in observable inputs to justify Level 2 classification. Page 121 D3 - Analysis of asset quality continued D3.4 - Financial investments continued D3.4.1 - Debt securities continued External ratings Debt securities - Total AAA £m AA £m A £m BBB £m Less than BBB £m Non-rated £m Total £m Government UK Government - UK local authorities 1 10 - - - 5 16 Non-UK Government Corporate Public utilities 76 80 Convertibles and bonds with warrants 5 46 42 60 Other corporate bonds Certificates of deposits - - 26 Structured RMBS non-agency sub-prime - RMBS non-agency ALT A 19 9 11 8 - RMBS non-agency prime 21 44 67 30 - RMBS agency - 30 55 75 - CMBS 20 ABS 63 CDO (including CLO) 97 57 22 17 86 53 ABCP - 15 - 15 ABFRN - Wrapped credit - 92 55 49 Other 27 4 - 1 Total Total% 36.3% 18.1% 22.7% 15.8% 2.5% 4.6% 100.0% 2009 % 38.6% 17.3% 24.0% 12.8% 2.5% 4.8% 100.0% Page 122 D3 - Analysis of asset quality continued D3.4 - Financial investments continued D3.4.1 - Debt securities continued External ratings Debt securities - Policyholder assets AAA £m AA £m A £m BBB £m Less than BBB £m Non-rated £m Total £m Government UK Government - UK local authorities 1 - 1 Non-UK Government 80 11 80 11 Corporate Public utilities 1 37 67 3 2 Convertibles and bonds with warrants - - - 2 - 3 5 Other corporate bonds Certificates of deposits - - 2 Structured RMBS non-agency sub-prime - RMBS non-agency ALT A - RMBS non-agency prime 24 2 3 - - - 29 RMBS agency - 24 2 3 - - - 29 CMBS 7 2 - 9 ABS 18 6 47 3 - 9 83 CDO (including CLO) - ABCP - ABFRN - 25 8 47 3 - 9 92 Wrapped credit - 16 1 2 4 2 25 Other - - 1 - - - 1 Total Total% 36.3% 12.0% 26.0% 21.8% 2.3% 1.6% 100.0% 48 2009 % 48.0% 13.2% 26.1% 5.8% 0.3% 6.6% 100.0% Page 123 D3 - Analysis of asset quality continued D3.4 - Financial investments continued D3.4.1 - Debt securities continued External ratings Debt securities - Participating fund assets AAA £m AA £m A £m BBB £m Less than BBB £m Non-rated £m Total £m Government UK Government - UK local authorities - Non-UK Government - - Corporate Public utilities 4 1 41 Convertibles and bonds with warrants - 46 11 20 19 Other corporate bonds Certificates of deposits - - - Structured RMBS non-agency sub-prime - RMBS non-agency ALT A - - - 3 2 - 5 RMBS non-agency prime - 5 - - - RMBS agency - 5 3 2 - CMBS 50 6 16 9 1 ABS 88 32 53 37 1 CDO (including CLO) - ABCP - ABFRN - 82 69 46 2 Wrapped credit - 74 17 35 4 6 Other - - 9 - - - 9 Total Total% 40.8% 22.0% 20.5% 12.8% 1.9% 2.0% 100.0% 2009 % 41.3% 20.5% 22.2% 11.0% 2.5% 2.5% 100.0% Page 124 D3 - Analysis of asset quality continued D3.4 - Financial investments continued D3.4.1 - Debt securities continued External ratings Debt securities - Shareholder assets AAA £m AA £m A £m BBB £m Less than BBB £m Non-rated £m Total £m Government UK Government - UK local authorities - 10 - - - 5 15 Non-UK Government Corporate Public utilities 71 76 Convertibles and bonds with warrants 5 - 90 61 22 38 Other corporate bonds Certificates of deposits - 78 - 24 Structured RMBS non-agency sub-prime - RMBS non-agency ALT A 19 9 11 5 - RMBS non-agency prime 19 36 67 30 - RMBS agency - 28 47 72 - CMBS 19 ABS 73 26 CDO (including CLO) 97 57 22 17 86 53 ABCP - 15 - 15 ABFRN - Wrapped credit - 74 47 41 Other 27 4 - 1 Total Total% 30.5% 14.5% 24.7% 18.3% 3.4% 8.6% 100.0% 2009 % 32.3% 14.0% 25.9% 17.4% 2.9% 7.5% 100.0% The overall quality of the book remains strong, despite the continuing downgrade activity by the major rating agencies during 2010. 29% of shareholder exposure to debt securities is in government holdings (2009: 29%). Our corporate debt securities portfolio represents 59% (2009: 54%) of total shareholder debt securities.This increase is primarily driven by business growth in our US. operations. There has been some overall credit quality deterioration in our debt securities portfolio primarily due the increased proportion of corporate debt securities (as these securities are in general rated lower than our government debt securities) and an increase in non-rated private placement assets to back UK annuity liabilities. £1.0 billion of shareholder holdings in debt securities represent exposures to the governments (and local authorities and agencies) of Greece, Ireland, Portugal and Spain. This corresponds to just 0.3% of total balance sheet assets at 31 December 2010. A further £1.9 billion of exposures to these governments are held in participating fund assets, although we have limited shareholder risk to these assets. Net of non-controlling interests, our total exposure to these governments is further reduced to £0.7 billion within shareholder assets and £1.5 billion within participating fund assets. The vast majority of non-rated corporate bonds are held by our businesses in the US, UK and Ireland. During 2010, the proportion of our shareholder debt securities that are investment grade declined slightly to 88% (2009: 90%). This movement was primarily due to the increase in private placements to back UK annuity liabilities. The remaining 12.0% of shareholder debt securities that do not have an external rating of BBB or higher can be split as follows: n 3.4% are debt securities that are rated as below investment grade n 3.0% are US private placements which are not rated by the major ratings agencies, but are rated as an average equivalent of A- by the Securities Valuation Office of the National Association of Insurance Commissioners (NAIC), a US national regulatory agency n 5.6% are not rated by the major rating agencies or the NAIC. Of the securities not rated by an external agency or NAIC most are allocated an internal rating using a methodology largely consistent with that adopted by an external ratings agency, and are considered to be of investment grade credit quality; these include £1.8 billion (2.7% of total shareholder debt securities) of private placements and other corporate bonds held in our UK Life business which have been internally rated as investment grade. Page 125 D3 - Analysis of asset quality continued D3.4 - Financial investments continued The majority of the Residential Mortgage-Backed Securities (RMBS) are U.S. investments and over 85% of this exposure is backed by one of the U.S. Government Sponsored Entities (GSEs) including Fannie Mae and Freddie Mac which, under the conservatorship arrangements implemented in September 2008, have an implicit guarantee, although they are not expressly backed by the full faith and credit of the U.S. Government. The majority of the remaining U.S. RMBS is backed by fixed rate loans originated in 2005 or before. The Group has extremely limited exposure to CDOs and CLOs and no exposure to 'Sub-prime' debt securities. Asset backed securities (ABS) are held primarily by our US business. 88% of the Group's shareholder holdings are investment grade. ABS that either have a rating below BBB or are not rated represent less than 0.3% of shareholder exposure to debt securities. D3.4.2 - Equity securities Fair value hierarchy Fair value hierarchy Equity securities - Total Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Public utilities - - 14 - Banks, trusts and insurance companies Industrial miscellaneous and all other Non-redeemable preferred shares 4 34 4 Total Total % 88.5% 9.5% 2.0% 100.0% 85.4% 12.7% 1.9% 100.0% Fair value hierarchy Fair value hierarchy Equity securities - Policyholder assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Public utilities - Banks, trusts and insurance companies 3 - Industrial miscellaneous and all other 6 2 Non-redeemable preferred shares 19 - - 19 10 - - 10 Total 9 2 Total % 90.2% 9.8% - 100.0% 85.5% 14.5% - 100.0% Fair value hierarchy Fair value hierarchy Equity securities - Participating fund assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Public utilities - Banks, trusts and insurance companies 9 86 Industrial miscellaneous and all other 12 71 52 65 Non-redeemable preferred shares 40 - - 40 22 - - 22 Total 80 Total % 98.1% 1.3% 0.6% 100.0% 96.9% 1.2% 1.9% 100.0% Fair value hierarchy Fair value hierarchy Equity securities - Shareholder assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Public utilities 24 - - 24 12 14 - 26 Banks, trusts and insurance companies Industrial miscellaneous and all other Non-redeemable preferred shares 62 4 2 4 Total Total % 56.7% 26.7% 16.6% 100.0% 58.6% 29.3% 12.1% 100.0% 57% of our shareholder exposure to equity securities is based on quoted prices in an active market and as such is classified as Level 1 (2009: 59%).Level 3 shareholder equities have increased principally because of the transfer of equities held by Delta Lloyd from Level 2 to Level 3 amounting to £155 million and an increase in value of £50 million of these equities. The decrease in Level 2 holdings as a result of this transfer is offset by an increase of £108 million in redeemable preference shares held by our Canadian business unit classified as Level 2, following a strategic decision to invest in this asset class. Shareholder investments include a strategic holding in UniCredit and other Italian banks of £408 million (£244 million net of non-controlling interest share). Page 126 D3 - Analysis of asset quality continued D3.4 - Financial investments continued D3.4.3 - Other investments Fair value hierarchy Fair value hierarchy Other investments - Total Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Unit trusts and other investment vehicles Derivative financial instruments 10 14 Deposits with credit institutions 28 - - Minority holdings in property management undertakings - Other 48 39 Total Total % 81.6% 11.1% 7.3% 100.0% 83.3% 12.5% 4.2% 100.0% Fair value hierarchy Fair value hierarchy Other investments - Policyholder assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Unit trusts and other investment vehicles - - Derivative financial instruments 13 - 75 71 - Deposits with credit institutions 28 - - 28 - - Minority holdings in property management undertakings - 11 - 11 - 10 - 10 Other - - - Total - - Total % 97.9% 2.1% - 100.0% 96.4% 3.6% - 100.0% Fair value hierarchy Fair value hierarchy Other investments - Participating fund assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Unit trusts and other investment vehicles Derivative financial instruments 35 95 - - Deposits with credit institutions 39 - - 39 29 - - 29 Minority holdings in property management undertakings - Other 2 46 57 - 41 34 75 Total Total % 47.7% 17.2% 35.1% 100.0% 28.5% 38.6% 32.9% 100.0% Fair value hierarchy Fair value hierarchy Other investments - Shareholder assets Level 1 £m Level 2 £m Level 3 £m Total £m Level 1 £m Level 2 £m Level 3 £m Total £m Unit trusts and other investment vehicles 3 Derivative financial instruments 10 76 14 Deposits with credit institutions 28 - - Minority holdings in property management undertakings - 60 - 60 - 52 - 52 Other 9 2 51 62 23 42 5 70 Total 22 Total % 17.5% 71.9% 10.6% 100.0% 42.0% 57.2% 0.8% 100.0% In total 89% (2009: 99%) of shareholder other investments, are classified as Level 1 or 2 in the fair value hierarchy. The unit trusts and other investment vehicles invest in a variety of assets with the majority of the value being invested in Property and Equity securities with a smaller portion being invested in Debt Securities. A strategic move in the UK with-profit funds into higher return asset classes has lead to the significant increase in participating funds invested in unit trusts and other investment vehicles, including hedge funds which are classified as Level 3. Level 3 other investments reflect our US business' holdings in hedge funds, which have increased partly as a result of a strategic decision to make further investments in this asset class and also as a result of the transfer of funds from Level 2, reflecting the nature of the underlying investments in these funds, which indicate that a Level 3 classification is more appropriate. The increase in shareholder exposure to Level 2 derivative instruments arises in Delta Lloyd and our US business, principally as a result of valuation increases on index options. Page 127 D3 - Analysis of asset quality continued D3.4 - Financial investments continued D3.4.4 - Available for sale investments - Impairments and duration and amount of unrealised losses The total impairment expense for 2010 for AFS debt securities was £79 million (2009: £93 million) less reversals of £2 million (2009: £nil), and for AFS equity securities was £100 million (2009: £384 million). Total unrealised losses on available for sale debt securities at 31 December 2010 were £373 million (2009: £738 million), and available for sale equity securities at 31 December 2010 were £6 million (2009: £97 million). The continuous period for which these available for sale classified securities have been in an unrealised loss position is disclosed below: 0 - 6 months 7 - 12 months More than 12 months Total Fair value1 £m Gross unrealised £m Fair value1 £m Gross unrealised £m Fair value1 £m Gross unrealised £m Fair value1 £m Gross unrealised £m Less than 20% loss position: Debt securities 71 Equity securities 86 - 86 Other investments 69 - 69 - 71 20%-50% loss position: Debt securities 49 - - 83 Equity securities 2 - 2 Other investments - 51 - - 83 Greater than 50% loss position: Debt securities 7 - 25 32 Equity securities - Other investments - 7 - (2) 25 32 Total Debt securities 71 Equity securities 88 - 88 Other investments 69 - 69 - 71 1. Only includes AFS classified securities that are in unrealised loss positions. Page 128 D3 - Analysis of asset quality continued D3.4 - Financial investments continued D3.4.4 - Available for sale investments - Impairments and duration and amount of unrealised losses continued 0 - 6 months 7 - 12 months More than 12 months Total Fair value1 £m Gross unrealised £m Fair value1 £m Gross unrealised £m Fair value1 £m Gross unrealised £m Fair value1 £m Gross unrealised £m Less than 20% loss position: Debt securities Equity securities - Other investments - 20%-50% loss position: Debt securities 77 37 Equity securities 5 - 5 Other investments - 82 37 Greater than 50% loss position: Debt securities 14 2 60 76 Equity securities - Other investments - 14 2 60 76 Total Debt securities Equity securities - Other investments - 1. Only includes AFS classified securities that are in unrealised loss positions. During 2010, there has been a further significant decrease in total unrealised losses for AFS securities, continuing the improvement observed in 2009. We have not recognised an impairment charge in respect of these unrealised losses as we believe the decline in fair value of these securities relative to their amortised cost to be temporary. At 31 December 2010, 94% of AFS debt securities were held by our US business. In respect of debt securities in an unrealised loss position, we have the intent to hold these securities for a sufficient period to recover their value in full and the ability to hold them to maturity, as they are held to match long-term policyholder liabilities of the same or longer duration. In the US the decrease in unrealised losses experienced during 2010, reflects a general market improvement and further tightening of credit spreads combined with a decrease in the US government treasury yield curve. In addition, a continued reversal of unrealised losses would be expected as bonds purchased at historically low credit spreads pre-financial crisis approach maturity. Where factors specific to an issuer have resulted in an unrealised loss we have considered whether the security is impaired and recognised an impairment charge where necessary. Of the total AFS debt security impairment expense for 2010, £78 million relates to our U.S. business. This includes £71 million of write downs relating to mortgage backed securities which, while not yet in default, showed continued deterioration in market values, NAIC rating downgrades or defaults on more junior tranches which are considered indicators of impairment. The remaining £7 million impairment charge in the U.S. relates to further impairments on securities impaired in prior years and a corporate bond in breach of its covenants. At 31 December 2010, 98% of AFS equity securities were held by our business in the Netherlands, invested in a broad range of Dutch and other European equities, which are held for long term investment and include listed as well as unlisted equities. We have recognised impairment for prolonged or significant declines in fair value relative to cost, except where there has been a recovery in value since the financial year-end. While management believes that many of the impaired equity securities will ultimately recover their value, there can be no certainty that this will be the case because, unlike fixed maturity securities, the value of an equity security cannot be recovered in full by holding it to maturity. Of the total AFS equity security impairment expense for 2010, £99 million relates to equities held by our Netherlands business. Of this amount only £7 million relates to new impairments in the year, with the remainder reflecting further declines in fair value of equity holdings impaired in prior years. The continued recovery of equity markets in 2010 has resulted in £380 million unrealised gains in respect of equities impaired in prior years which are recognised in other comprehensive income. Page 129 D3 - Analysis of asset quality continued D3.5 - Reinsurance assets The Group assumes and cedes reinsurance in the normal course of business, with retention limits varying by line of business. Reinsurance assets primarily include balances due from both insurance and reinsurance companies for ceded insurance liabilities. Amounts recoverable from reinsurers are estimated in a manner consistent with the outstanding claims provisions or settled claims associated with the reinsured policies and in accordance with the relevant reinsurance contract. If a reinsurance asset is impaired, the group reduces the carrying amount accordingly and recognises that impairment loss in the income statement. A reinsurance asset is impaired if there is objective evidence, as a result of an event that occurred after initial recognition of the reinsurance asset, that the group may not receive all amounts due to it under the terms of the contract, and the event has a reliably measurable impact on the amounts that the group will receive from the reinsurer. For the table below, reinsurance asset credit ratings are stated in accordance with the following approach: n If available, Standard & Poor's rating; n If the counterparty is not rated by Standard & Poor's, the AM Best rating is used; n In the absence of a rating from either Standard & Poor's or AM Best, assets have been classified as non-rated. Financial assets that are past due but not impaired Arrears Neither past due nor impaired £m 0-3 months £m 3-6 months £m 6 months- 1 year £m Greater than 1 year £m Financial assets that have been impaired £m Total £m Policyholder assets - Participating fund assets - Shareholder assets - Total - Total % 100.0% - 100.0% - 2009 % 100.0% - 100.0% Rating Ratings AAA £m AA £m A £m BBB £m Less than BBB £m Non-rated £m Total £m Policyholder assets - 2 - - Participating fund assets - 66 6 - 58 Shareholder assets 14 10 Total 14 10 Total % 0.2% 58.4% 25.3% 1.5% 0.1% 14.5% 100.0% 28 12 2009 % 10.5% 52.1% 26.7% 0.4% 0.2% 10.1% 100.0% The decrease in AAA rated exposures is due to the downgrade of Berkshire Hathaway by S&P during 2010. At 31 December 2009 this exposure was £769 million (97% of our AAA rated reinsurance assets). The total exposure to non-rated reinsurance entities increased by £255 million from 2009 to 2010. This is principally due to the year on year increase in the value of reinsurance assets due from the entities that are classified as non-rated. D3.6 - Receivables and other financial assets Financial assets that are past due but not impaired Arrears Neither past due nor impaired £m 0-3 months £m 3-6 months £m 6 months- 1 year £m Great than 1 years £m Financial assets that have been impaired £m Total £m Policyholder assets 10 - Participating fund assets 4 2 10 - 2 Shareholder assets 34 29 10 16 Total 36 39 10 18 Total % 96.3% 2.5% 0.4% 0.5% 0.1% 0.2% 100.0% 61 32 71 7 2009 % 91.6% 6.7% 0.6% 0.3% 0.7% 0.1% 100.0% Page 130 D3 - Analysis of asset quality continued D3.6 - Receivables and other financial assets continued Credit terms vary from subsidiary to subsidiary, and from country to country, and are set locally within overall credit limits prescribed by the Group Credit Approvals Committee, and within the framework of the Group Credit Risk Policy. The credit quality of receivables and other financial assets is managed at the local business unit level. Where assets classed as "past due and impaired" exceed local credit limits, and are also deemed at sufficiently high risk of default, an analysis of the asset is performed and a decision is made whether to seek sufficient collateral from the counterparty or to write down the value of the asset as impaired. The group reviews the carrying value of its receivables at each reporting period. If the carrying value of a receivable or other financial asset is greater than the recoverable amount, the carrying value is reduced through a charge to the income statement in the period of impairment. D3.7 - Cash and cash equivalents Cash and cash equivalents consist of cash at banks and in hand, deposits held at call with banks, treasury bills and other short-term highly liquid investments that are readily convertible to known amounts of cash and which are subject to an insignificant risk of change in value. Such investments are normally those with less than three months maturity from the date of acquisition, and include certificates of deposit with maturities of less than three months at date of issue. Cash and cash equivalents are carried at their face value which by their nature is essentially equal to their fair value. The Group's Credit Risk Policy includes specific requirements in relation to aggregate counterparty exposures and money market exposure limits which cover assets reported as cash and cash equivalents in the group's balance sheet. The responsibility for monitoring of these limits falls with the Group Credit Approvals Committee and the Business Unit Credit Committee. The aggregate counterparty exposure limits are determined based on the credit rating of the counterparty. The money market exposure limits are determined based on the credit rating of the counterparty and the term of the intended exposure. Page 131 D4 - Pension fund assets In addition to the assets recognised directly on the group's balance sheet outlined in the disclosures above, the group is also exposed to the ''Plan assets'' that are shown net of the present value of scheme liabilities within the IAS 19 net pension deficit. Pension surpluses are included within other assets and pension deficits are recognised within provisions in the group's consolidated statement of financial position. Plan assets include insurance policies of £160 million and £1,445 million in the UK and Dutch schemes respectively. Where the insurance policies are in segregated funds with specific asset allocations, they are included in the appropriate lines in the table below, otherwise they appear in "Other". The Dutch insurance policies are considered non-transferable under the terms of IAS 19 and so have been excluded as assets of the relevant scheme in this table. United Kingdom £m Delta Lloyd £m Canada £m Ireland £m Total £m United Kingdom £m Delta Lloyd £m Canada £m Ireland £m Total £m Equities - 54 50 - 78 28 Bonds - - Property - - 17 - - 18 Other 7 12 7 10 Total 7 7 Risk management and asset allocation strategy The long-term investment objectives of the trustees and the employers are to limit the risk of the assets failing to meet the liabilities of the schemes over the long term, and to maximise returns consistent with an acceptable level of risk so as to control the long-term costs of these schemes. To meet these objectives, each scheme's assets are invested in a diversified portfolio, consisting primarily of equity and debt securities. These reflect the current long-term asset allocation ranges chosen, having regard to the structure of liabilities within the schemes. Main UK scheme Both the Group and the trustees regularly review the asset/liability management of the main UK scheme. It is fully understood that, whilst the current asset mix is designed to produce appropriate long-term returns, this introduces a material risk of volatility in the scheme's surplus or deficit of assets compared with its liabilities. The principal asset risks to which the scheme is exposed are: n Equity marketrisk - the effect of equity market falls on the value of plan assets. n Inflation risks - the effect of inflation rising faster than expected on the value of the plan liabilities. nInterest rate risk - falling interest rates leading to an increase in liabilities significantly exceeding the increase in the value of assets. There is also an exposure to currency risk where assets are not denominated in the same currency as the liabilities. The majority of this exposure has been removed by the use of hedging instruments. In 2010, there has been a reduction in the proportion of assets invested in equities, thereby mitigating the equity risk above. In addition, the trustees have taken further measures to partially mitigate inflation and interest rate risks. Other schemes The other schemes are considerably less material but their risks are managed in a similar way to those in the main UK scheme. Page 132 D5 - Available funds To ensure access to liquidity as and when needed, the group maintains over £2.1 billion of undrawn committed central borrowing facilities with various highly rated banks, £0.75 billion of which is allocated to support the credit rating of Aviva plc's £2 billion commercial paper programme. The expiry profile of the undrawn committed central borrowing facilities is as follows: £m Expiring in one year Expiring beyond one year Total D6 - Guarantees As a normal part of their operating activities, various group companies have given guarantees and options, including investment return guarantees, in respect of certain long-term insurance and fund management products. For the UK Life with-profit business, provisions in respect of these guarantees and options are calculated on a market consistent basis, in which stochastic models are used to evaluate the level of risk (and additional cost) under a number of economic scenarios, which allow for the impact of volatility in both interest rates and equity prices. For UK Life non-profit business, provisions do not materially differ from those determined on a market consistent basis. In all other businesses, provisions for guarantees and options are calculated on a local basis with sensitivity analysis undertaken where appropriate to assess the impact on provisioning levels of a movement in interest rates and equity levels (typically a 1% decrease in interest rates and 10% decline in equity markets). End of Part 4 of 5 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date3March 2011 AVIVA PLC By: /s/ K.A. Cooper K.A. Cooper Group Company Secretary
